Citation Nr: 0311617	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-03 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than March 1, 1996, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1968 and from August 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 100 percent 
evaluation for post-traumatic stress disorder, effective June 
19, 1996.  In September 1998, the RO granted an earlier 
effective date of March 1, 1996, for the award of a 
100 percent evaluation for post-traumatic stress disorder.

In July 2000, the Board determined that an effective date 
earlier than March 1, 1996, for the grant of a 100 percent 
evaluation for post-traumatic stress disorder was not 
warranted.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  The Secretary of Veterans Affairs and the veteran 
(the parties) filed a joint motion for remand, asserting that 
the Board had not provided adequate reasons and bases in its 
July 2000 decision.  Additionally, the parties stated that 
the Board should address the unadjudicated claims for 
entitlement to a total rating for compensation based upon 
individual unemployability and entitlement to an 
extraschedular evaluation.  The Court granted the joint 
motion for remand in July 2002.  The case was returned to the 
Board for further appellate review.


REMAND

In October 2002, the Board wrote to the veteran to let him 
know that his case has been received by the Board and to 
notify him that he had the opportunity to submit additional 
argument and/or evidence in support of his appeal within 90 
days of the letter.  That same month, the veteran submitted a 
statement, indicating that he had nothing else to submit.  
However, in January 2003, the veteran's attorney requested an 
extension of time to submit additional evidence.  This motion 
was granted by the undersigned Veterans Law Judge in February 
2003, whereby the veteran was given an additional 90 days to 
submit evidence and/or argument.  

In May 2003, the veteran's attorney submitted additional 
argument and evidence and stated that in light of the holding 
in Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
and unless the Board was going to grant the veteran's appeal, 
that it must remand the case, as the veteran was not waiving 
initial consideration of the additional evidence.  In that 
case, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), held, in part, that the regulation 
that allows the Board to develop claims, 38 C.F.R. 
§ 19.9(a)(2) (2002), was invalid.  Specifically, the Federal 
Circuit stated that this regulation allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration without having to obtain a waiver from the 
claimant, which was contrary to 38 U.S.C. § 7104(a).  

The additional evidence that the veteran's attorney has 
submitted has not been considered previously by the RO and 
addresses the veteran's post-traumatic stress disorder.  
Thus, the additional evidence is relevant, and the case must 
be remanded for the RO to consider these records.

Additionally, in the June 2002 joint motion for remand, the 
parties stated the following, in part:

On remand, the Board should address the 
arguments raised by Appellant, to include 
that he had raised an unadjudicated claim 
for [a total rating for compensation 
based upon individual unemployability] 
and for an extraschedular rating for 
[post-traumatic stress disorder].  The 
Board's decision regarding the 
Appellant's contentions "shall include a 
written statement of the Board's findings 
and conclusions, and the reasons or bases 
for those findings and 
conclusion. . . ."  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that because neither of these issues have 
been adjudicated by the RO, it does not have jurisdiction 
over the unadjudicated claims for a total rating for 
compensation based upon individual unemployability and an 
extraschedular evaluation retroactive to the date of the 
veteran's original claim in October 1982.  Specifically, 
there has been no rating decision, no notice of disagreement, 
no statement of the case, and no substantive appeal as to 
either of these issues.  See 38 C.F.R. § 20.200 (2002) 
(appeal before the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal).  
Without the requirements listed in 38 C.F.R. § 20.200, the 
claims are not properly before the Board.

To comply with both the holding in Disabled American 
Veterans, et al, and with the joint motion for remand, the 
case is hereby REMANDED to the RO for the following action: 

1.  The RO should readjudicate the claim 
for entitlement to an effective date 
earlier than March 1, 1996, for the grant 
of a 100 percent evaluation for post-
traumatic stress disorder in connection 
with the additional evidence submitted.  
If the benefit remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the veteran's 
VA claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided during the pendency of the 
appeal, considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

2.  The RO should adjudicate the 
veteran's contentions as to the 
reasonably raised issues of a total 
rating for compensation based upon 
individual unemployability since 1983 and 
for the unadjudicated claims for an 
extraschedular rating for post-traumatic 
stress disorder.

3.  The veteran is reminded that if he 
disagrees with the determinations by the 
RO as to either issue or both issues of a 
total rating for compensation based upon 
individual unemployability and an 
extraschedular evaluation for post-
traumatic stress disorder that he must 
submit notice of disagreement and perfect 
appeals for these issues to be considered 
by the Board.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


